 



Exhibit 10.8
STATE OF NORTH CAROLINA
COUNTY OF WAKE
SUBLEASE ASSIGNMENT AND ASSUMPTION OF
ASSIGNOR’S INTEREST
     This Assumption of Assignor’s Interest (the “Assignment”), is entered into
this 17th day of January  2007, by and between HIGHWOODS REALTY LIMITED
PARTNERSHIP (“Landlord”), POYNER & SPRUILL LLP (“Lessor), TRIANGLE CAPITAL
PARTNERS, LLC heretofore (“Assignor”), and TRIANGLE CAPITAL CORPORATION
(“Assignee”).
WITNESSETH
     WHEREAS Assignor and Lessor entered a sublease for premises located at 3600
Glenwood Avenue, Raleigh, North Carolina to which Landlord provided its consent;
     WHEREAS, the members of Assignor have commenced a series of business
formation transactions, which include the initial public offering of common
stock by Assignee (the “Initial Public Offering”),
     WHEREAS, upon the closing of the Initial Public Offering, Assignee will
have the same management team as the current management team of Assignor;
     WHEREAS, concurrently with the closing of the Initial Public Offering,
Assignor desires to assign its interest in the sublease to Assignee, and
Assignee desires to take assignment of Assignor’s interest in the sublease;
     NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties agree as follows:

1.   Recitations. The above recitations are true and correct and are
incorporated herein.   2.   Assignment. Assignor hereby assigns, sets over and
transfers to Assignee all of Assignor’s rights, title and interest in and to the
sublease in accordance with the assignment document entered between Assignor and
Assignee for the period beginning as of the date of the Initial Public Offering,
which is expected to occur around February 1, 2007, and ending upon the
termination date of the sublease.   3.   Acceptance. Assignee hereby accepts
this Assignment and agrees to assume and be bound by all of the terms of the
sublease (a copy of which Assignee has received and reviewed) for the period
beginning as of the date of the Initial Public Offering, which is expected to
occur around February 1, 2007, and ending upon the termination date of the
sublease.   4.   Liability of Assignor. Lessor confirms that this Assignment
does not release Assignor from any liability under the Sublease.   5.   Landlord
and Lessor’s Consent. Landlord and Lessor consent to the Assignment. However,
such consent shall not constitute consent to any future assignments or
subletting of the Premises. If Landlord or Lessor executes this document prior
to execution by Assignee and Assignor, it is understood that their execution
shall not be deemed to be effective until Assignor and Assignee have both
executed this document and Landlord and Lessor are provided with a fully
executed original.

[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURE BLOCKS ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment and Fourth
Amendment as of the day and year first written above.
LANDLORD: HIGHWOODS REALTY LIMITED PARTNERSHIP
a North Carolina limited parternership
     By: Highwoods Properties, Inc., its general partner
      a Maryland corporation

             
 
  By:   /s/ Thomas S. Hill, III
 
Thomas S. Hill, III
Division Manager and Vice President    
 
            LESSOR: POYNER & SPRUILL LLP     a North Carolina limited liability
partnership    
 
           
 
  By:
Name:
Title:
Date:   /s/ Joseph B. Dempster, Jr.
 
Joseph B. Dempster, Jr.
Managing Partner
1/9/07    
 
            ASSIGNOR: TRIANGLE CAPITAL PARTNERS, LLC     a limited liability
company    
 
           
 
  By:
Name:
Title:
Date:   /s/ Garland S. Tucker, III
 
Garland S. Tucker, III
Managing Director
1/17/07    
 
            ASSIGNEE: TRIANGLE CAPITAL CORPORATION     a Maryland corporation  
 
 
           
 
  By:
Name:
Title:
Date:   /s/ Garland S. Tucker, III
 
Garland S. Tucker, III
CEO
1/17/07    

 